Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The rejections in the previous officiation action mailed 1/21/22 under double patenting have been withdrawn in light of Applicant’s filing of the terminal disclaimers and/or amendments filed 4/21/22.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10-12 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (USPN 10,044,226) with Chen (USPAPN 2016/0226293).
With respect to claim 1, Watanabe et al. discloses, in Figs. 1 and 2, a device (Fig. 1 details of operation disclosed in Fig. 2) that is operative to transfer power and communicate wirelessly (TX transfers power and communicates with 300 via the inductive coupling between 202 and 302, e.g., see S1-S4 and S100 to S108 of Fig. 2), the device comprising: 
5a first coil (202); and 
a drive-sense circuit (DSC) (200 lest the capacitor at the output of 204 and coil 202) operably coupled to generate a drive signal (output of 204), wherein, when enabled, the DSC operably coupled and configured to:
 provide the drive signal (output of 204 which may be half bridge, see Col. 1 lines 33-34) to the first coil (202) via a single line (line between 204 and the capacitor connected to 204) and via a resonating capacitor (capacitor connected to 204) and simultaneously to sense the drive signal via the single line (200 simultaneously drives via 204 the single line to power 300, see S100 of Fig. 2, and demodulate, i.e., sense, data on the drive terminal see S102 and S106 of Fig. 2 and Col. 1 lines 49-62 and Col. 2 lines 24-40), wherein, based on the 10first coil being in a proximity to a second coil associated with another device that facilitates electromagnetic coupling between the first coil and the second coil (proximity to 300 allowing for steps S200-S208 to perform), the drive signal is operative to transfer power wirelessly from the first coil to the second coil (S110 starts when the proximity is detected), wherein sensing of the drive signal via the single line includes detection of one or more electrical characteristics of the drive signal including detection of whether a communication signal is transmitted from the another 15device to the device via the electromagnetic coupling between the first coil and the second coil (the sensing detects if a communication signal has been received in S102, S106 and S110 as well as S200-S202.  Furthermore, in S102, the sensing determines the power level required by the receiver and in S106 if the receiver has been charged to the desired level); and
 generate a signal representative of the one or more electrical characteristics of the drive signal (208 outputting the demodulate drive signal to 206) based on detection/demodulation of the drive signal (208 detects/demodulates the drive signal).  
Watanabe discloses that the drive signal is based on the demodulated signal that is generated from 208 (e.g., S3 from 208 controls 206 which controls the output level of 204, among other things).
Watanabe fails to disclose the details of 208 and therefore fails to disclose the DSC to generate “a drive signal based on a reference signal”; and
“generate a digital signal representative of the one or more electrical characteristics of the drive signal based on an error signal corresponding to a difference between the drive signal and the reference signal.”  
However, Chen discloses a specific demodulator circuit (Fig. 4) operative to generate a demodulated signal (DMS) based on a reference signal (DS) and generate a digital signal representative (DMS) of the one or more electrical characteristics of the drive signal (DMS demodulates the data PWM’ data on the drive signal generated by 11 of Fig. 1 according to the data superimposed by PWM’, similar to the operation of 208 of Watanabe) based on an error signal (CS) corresponding to a difference (difference determined by 1320’) between the drive signal (voltage level of the drive signal controls MS) and the reference signal (DS provided by 131’).  
The demodulator of Chen has low manufacturing costs and takes requires a low amount of circuit space (see paragraph 0009).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to replace the generic demodulator 208 of Watanabe with the specific demodulator of Chen for the purpose of having a small and low cost demodulator circuit.
With respect to claim 10, the device of claim 1, wherein the reference signal is a sinusoidal signal (DS will vary according to the sinusoidal variation at the single line and is thus a “sinusoidal signal” due to the broadest reasonable interpretation).  
With respect to claim 11, the device of claim 1, wherein the another devices includes a laptop computer, a cell phone, an electronic pad device, a personal digital assistant, a portable music devices, a portable media players, a tablet, or a digital camera (the claims are drawn to a device that “is operative to transfer power and communicate wirelessly” see preamble of claim 1.  The “another device” is merely a load that receives the transferred power from the device, see lines 8-10.  Thus, it is merely intended use of the load/”another device” being anyone of the elements, e.g., computer, cell phone, etc.  300 of Watanabe is capable of being connected within/including anyone of the above devices as it is common for the above devices to include wireless charging).
With respect to claim 12, Watanabe disclose,  a device (Fig. 1 operation disclosed in Fig. 2) that is operative to transfer power and communicate wirelessly (via 202 and 302 see S1-S4), the device comprising:
 a first coil (202); and 
a drive-sense circuit (DSC) (200 lest the capacitor and coil of 200) operably coupled to generate a drive signal (signal output from 204), wherein, when enabled, the DSC operably coupled 20and configured to:
 provide the drive signal (output of 204) to the first coil (202) via a single line (Line between 204 and the capacitor 200) and via a resonating capacitor (the drive signal is delivered to 202 via the capacitor of 200) and simultaneously to sense the drive signal via the single line (the circuit simultaneously drives/powers and senses the drive signal via 208 sensing the communication signal S3 from 300 superimposed on the drive signal, see, S100, S102, S106 and S110 of Fig. 2) wherein, based on the first coil being in a proximity to a second coil associated with another device that facilitates electromagnetic coupling between the first coil and the second coil (see S200, S202, S204, S206 and S208 which allows for the coupling), the drive signal is operative 25to transfer power wirelessly from the first coil to the second coil (see S102 and S104), wherein sensing of the drive signal via the single line includes detection of one or more electrical characteristics of the drive signal including detection of whether a communication signal is transmitted from the another device to the device via the electromagnetic coupling between the first coil and the second coil (the sensing detects if a communication signal has been received in S102, S106 and S110 as well as S200-S202.  Furthermore, in S102, the sensing determines the power level required by the receiver and in S106 if the receiver has been charged to the desired level and S200-S208 determines the presence of the receiver 300), wherein the communication signal includes information indicating presence of the another 30device within the proximity to the device that facilitates electromagnetic coupling between the first coil and the second coil (S200-S208 determines the presence of the receiver 300); and
 SGS00120-01C160 generate a signal representative of the one or more electrical characteristics of the drive signal (208 outputting the demodulate drive signal to 206) based on detection/demodulation of the drive signal (208 detects/demodulates the drive signal).  
Watanabe discloses that the drive signal is based on the demodulated signal that is generated from 208 (e.g., S3 from 208 controls 206 which controls the output level of 204, among other things).
Watanabe fails to disclose the details of 208 and therefore fails to disclose the DSC to generate “a drive signal based on a reference signal that is a sinusoidal signal”; and
“generate a digital signal representative of the one or more electrical characteristics of the drive signal based on an error signal corresponding to a difference between the drive signal and the reference signal.”  
However, Chen discloses a specific demodulator circuit (Fig. 4) operative to generate a demodulated signal (DMS) based on a reference signal (DS) that is a sinusoidal signal (DS will vary according to the sinusoidal variation at the single line and is thus a “sinusoidal signal” due to the broadest reasonable interpretation) and generate a digital signal representative (DMS) of the one or more electrical characteristics of the drive signal (DMS demodulates the data PWM’ data on the drive signal generated by 11 of Fig. 1 according to the data superimposed by PWM’, similar to the operation of 208 of Watanabe) based on an error signal (CS) corresponding to a difference (difference determined by 1320’) between the drive signal (voltage level of the drive signal controls MS) and the reference signal (DS provided by 131’).  
The demodulator of Chen has low manufacturing costs and takes requires a low amount of circuit space (see paragraph 0009).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to replace the generic demodulator 208 of Watanabe with the specific demodulator of Chen for the purpose of having a small and low cost demodulator circuit.
Claim 20 is rejected for the same reasons as claim 11. 

Allowable Subject Matter
Claims 2-9 and 13-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 4/21/22 have been fully considered but they are not persuasive. 
The argument that  in Watanabe “there is no detection of ‘the control signal S3" via a "driving signal S1" "that is provided via a single line such that sensing of the drive signal via the single line includes detection of one or more electrical characteristics of the drive signal including detection of whether a communication signal is transmitted from the another device to the device via the electromagnetic coupling between the first coil and the second coil” is not persuasive.
While Watanabe shows in Fig. 1 two distinct signals S1 as the drive signal and S3 as the data signal which is demodulated to determine whether a communication signal is transmitted from the another device to the device. That is not to say that that there are two separate signals on the drive sense line output from 204 to the capacitor.  Rather, there is a single signal present at the output of 204 and the input of 208.  The signal includes the drive signal generated from 204 with the signal S3 modulated “on top” of the signal generated by 204. This is evidenced by the fact that Watanabe uses backscatter modulation to generate S3 (see Col. 1 lines 49-52) and that modulated data generated by 308 (i.e., S3) is used to adjust current/voltage on the coil 202 to generate S3 detected by 208 (see Col. 2 lines 10-17). 
With respect to the the modulated signal S3 adjusting the current on coil 202 which causes a change on the signal provided to the capacitor (i.e., line shared by both the output of 204 and the input of 203). The signal output from 204 will include the drive signal of 204 (i.e., S1) modulated by the change in current/voltage on 202 as controlled by S3.  Therefore the drive signal is modulated by S3 and contains both the driven signal and the modulated signal.  Watanabe merely discloses two distinct signals for aid in understanding.  However, there is a single signal at the output of 204 which is equal to the output of 204 plus the modulation (changes in 204) caused by the changes in current/voltage on 202 responsive to the mutual induced changes on 302.  This is effectively the same way as the DSC sensing operation of Applicant’s instant invention.  Paragraph 0055 of Applicant’s instant invention states “At desired time intervals (milliseconds, seconds, minutes, hours, etc.), the drive-sense circuits 28 provide a regulated source signal or a power signal to the sensors 30. An electrical characteristic of the sensor 30 affects the regulated source signal or power signal, which is reflective of the condition (e.g., the flow rate and/or the pressure) that sensor is sensing” (Examiner’s emphasis).  As can be seen it is the modulated data S3 that controls the current on 302 which controls the current/voltage on 202 which causes the modulated signal to appear at the input of 208.  The input of demodulator 208 and output of driver 204 share the same signal node.  Thus, if the input of 208 is modulated the shared signal generated from 204 is modulated due to the voltage/current change of 202.  Thus, the claimed invention and Watanabe effectively operate in the same way.  Furthermore, it is shown that demodulation (i.e., sensing) and powering occurs at the same time see S100, S102, S104, S106 and S108 of Fig. 2.
With respect to backscatter modulation, it is known that the data in backscatter modulation is superimposed upon the transmitted/driven signal. This is further evidenced by Moes et al. (USPN 9,106,269) which discloses in Fig. 2 a power transmitter (12) and a receiver (14). The receiver communicates with the transmitter using backscatter modulation (see Col. 6 lines 53-57) which is demodulated by a demodulator (32).  The backscattered signal (see Fig. 6A) is superimposed on the transmitted power signal and must be separated from the transmitted power signal using filtering and demodulation (see Col. 11 line 49 to Col. 12 line 6).  Thus, backscattered modulation superimposes a signal upon the oscillations of the power signal by modulating the current/voltage on a tank/transmission coil which must filtered and demodulated to separate the data from the power transmission signal.  Thus, the signal at the output of 204 and the input of 208 has a single signal that is the power signal output from 204 that has a modulated amplitude according to the changes in voltage/current on 202.  Therefore there is a single signal at the output of 204.
The argument that Applicant discloses a single DSC for providing both driving and sensing and Watanabe discloses at least two separate circuits for providing the driving and sensing.  Such an argument is not persuasive, since the DSC of Watanabe may be considered as 208, 206 and 204 which is a circuit that provides both sensing and driving responsive to the sensing.  Thus, the combined elements are interpreted as a “single DSC”.  There is no other driving and sense circuitry other than 208, 206 and 204.  Thus, the circuitry comprises a “single DSC”.  Furthermore, it can be seen that Applicant’s “single DSC” is constructed from two or more circuit elements (see 1762, 1760, 175 and controlled current source connected to 1762 of Fig. 17).  Thus, a DSC may be constructed from multiple different circuit elements according to Applicant’s instant invention.  Therefore having different elements provide different functionalities of the DSC does not teach away from the claimed invention as Applicant alleges.
The argument that S1 and S3 are “separate” signals is not persuasive for the reasons discussed above.  Rather, S3 is modulated upon S1 responsive to the current/voltage change of 202.  Stated differently the signal at the output of 204/input of 208 includes a single signal having a modulated amplitude responsive to the changes in S3.  There is not two distinct signals until S3 is demodulated (i.e., by 208) from the combined signal at the output of 204. 
The argument “the Applicant cannot find any mention of the words ‘sensing,’ ‘sensor,’ ‘sense,’ or equivalent in Watanabe” is not persuasive. At least the demodulator is a sensor in that it senses the data that is modulated upon the drive signal as controlled by 308, 302 and 202, see also S100, S102, S104, S106 and S108 of Fig. 2.
Applicant’s further arguments with respect to Watanabe merely rehash similar arguments as discussed above.  Applicant’s arguments are not persuasive for at least the reasons discussed above.
The argument that “[a]s can be see in Chen, it is an entirely different component, namely, the ‘detection unit 130' that operates to obtain ‘the modulation signal MS’ ((i.e., "detection unit 130' obtains the 17 Application No. 17/358,307Docket No. SGS00120-01C1modulation signal MS via detecting the change of amplitude of the charging voltage of the first capacitor C1." as cited above)” is not persuasive.  It is unclear as to what Applicant is referring to in the state that demodulator of Chen being “an entirely different component”. Different from what Applicant’s invention or the demodulator of Watanabe? There is essentially no difference in operation between the claimed invention and the demodulator of Chen in combination with Watanabe.  Furthermore, Chen merely discloses a specific embodiment of a demodulator that has a similar function as that of the generic demodulator of Watanabe.  Thus, one would combine the elements as the are not entirely different as Applicant may be alleging.
With respect to the argument that the is no singular DSC in Chen, it can be seen it is the combination of the demodulator (as modified with the demodulator of Chen) the controller and the driver of Watanabe that discloses the “single DSC”.  Again it is noted that the “single DSC” of Applicant’s instant invention comprises multiple distinct components.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas J. Hiltunen whose telephone number is (571)272-5525. The examiner can normally be reached 9:00AM-5:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J. HILTUNEN/           Primary Examiner, Art Unit 2849